Defendant Ringwood has appealed from a judgment in favor of plaintiff for $15,000 and costs, rendered against him and *1045the defendants Fish, in an action to recover for personal injuries, and also from an order denying said defendant’s motion to set aside the verdict and for a new trial. After the entry of the judgment, plaintiff settled her claim against defendants Fish, reserving her rights against defendant Ringwood. On November 10, 1939, plaintiff was a passenger in the car of the defendants Fish, and that car collided with an automobile owned and driven by defendant Ringwood, on the Hudson Falls-Whitehall highway, as a result of which plaintiff was very seriously injured. The jury found upon conflicting evidence that all defendants were negligent and the proof sustains the verdict. Judgment and order appealed from affirmed, with costs and disbursements against defendant Ringwood. Hill, P. J., Bliss, Heffeman and Schenek, JJ., concur; Crapser, J., dissents. The judgment and order appealed from should be reversed and a new trial granted on the grounds that the written statement of the plaintiff taken in the hospital for defendants Fish and the exhibits of the cars show that the accident happened by the Fish car striking the guard rail on the right side of the road, being diverted across the road and striking the Ringwood car on the left side.